Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-7, 9, 11-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bedikian U.S. Patent/PG Publication 9767613.
Regarding claim 1:
 An augmented reality eyewear device implemented method for user interface comprising: (Bedikian C9 L44-52 The AR generation system 106 further uses an AR library 1358 that serves as an image repository or database of interactive virtual objects, a computer 1300 that can selectively search and access the library 1358, and a display 1302 (embedded within the smart phone device 102 or within a virtual reality headset 2302) or a projector, that is dimensioned and configured to display the real world digital image captured by a camera, as well as the virtual control 104 retrieved from the AR library 1358.)(Bedikian Fig. 13)
 detecting a selection of a target object (Bedikian C10 L45-50 In one implementation, such projectors can be electronically coupled to user computing devices such as smart phones 102 and can be configured to produce and magnify virtual control 104 and/or virtual object 302 that are perceived as being overlaid on the real word physical space.).
 determining positional information related to a physical anchor object (Bedikian  C12 L60-67 FIG. 11 shows one implementation 1100 of identifying a physical location of a smart phone device 102 in at least one image captured by a camera 1102 located in an augmented reality space and/or a virtual reality space. In FIG. 11, the physical location of the smart phone device 102 is detected by comparing a contour identified by an image of the smart phone device 102 detected by the camera 1102 to a database of image templates. In other implementations, the location of the smart phone device 102 is determined by detecting its contour or the location of the control object or its portion operating on the smart phone device 102 using the techniques described in the “Gesture Recognition System” section described later in this application.).
 displaying a scaled down virtual representation of the target object in proximity to the physical anchor object (Bedikian C8 L62-65 FIG. 1 illustrates one implementation 100 of a smart phone device 102 with a virtual control 104 that can be used to manipulate a virtual object in an augmented reality space and/or a virtual reality space.).
 recognizing one or more gestures made by a user in proximity to the scaled down virtual representation of the target object and interpreting the one or more user gestures as though they were made in a location and a scale relative to the target object (Bedikian C10 L53-59 It further identifies any gestures performed in the region of interest 1212 or objects in the region of interest 1212 and controls responsiveness of the rendered 3D virtual imagery to the performed gestures by updating the 3D virtual imagery based on the corresponding gestures.).
Regarding claim 2:
 The method of claim 1, has all of its limitations taught by Bedikian. Bedikian further teaches  wherein the physical anchor object is the user's wrist (Bedikian Fig 1) since the claim merely requires proximity to the user’s wrist, and the handheld device is held in the hand, which is proximate the user’s wrist.
Regarding claim 3:
 The method of claim 1, has all of its limitations taught by Bedikian. Bedikian further teaches  wherein the positional information comprises orientation of the physical anchor object (Bedikian C12 L4-13 FIG. 7 shows one implementation of leftward rotating a virtual object 602 in an augmented reality space and/or a virtual reality space using a virtual control 104 of a smart phone device 102. In FIG. 7, the virtual object 602 is responsive to gestures (e.g. combined leftward movement of the thumb and the index finger/leftward pinch) performed by the control object 112 (e.g. hand) or its portions 606 (e.g. fingers, thumb). In some implementations, the virtual object 602 includes a set of manipulators 602, 604 that act as cursors or pointers for interacting with the virtual object 602.) since there is an orientation of the virtual object on the display device.
Regarding claim 4:
 The method of claim 1, has all of its limitations taught by Bedikian. Bedikian further teaches  wherein the positional information comprises location of the physical anchor object (Bedikian C12 L60-65 FIG. 11 shows one implementation 1100 of identifying a physical location of a smart phone device 102 in at least one image captured by a camera 1102 located in an augmented reality space and/or a virtual reality space.).
Regarding claim 5:
 The method of claim 1, has all of its limitations taught by Bedikian. Bedikian further teaches  wherein the target object is a virtual representation of a physical object (Bedikian C11 L8-25 In FIG. 3. the virtual object 302 is a representation of planet Earth. Other implementations include the virtual object 302 representing other and/or different real world products such as furniture (chairs, couches, tables, etc.), kitchen appliances (stoves, refrigerators, dishwashers, etc.), office appliances (copy machines, fax machines, computers), consumer and business electronic devices (telephones, scanners, etc.), furnishings (pictures, wall hangings, sculpture, knick knacks, plants), fixtures (chandeliers and the like), cabinetry, shelving, floor coverings (tile, wood, carpets, rugs), wall coverings, paint colors, surface textures, countertops (laminate, granite, synthetic countertops), electrical and telecommunication jacks, audio-visual equipment, speakers, hardware (hinges, locks, door pulls, door knobs, etc.), exterior siding, decking, windows, shutters, shingles, banisters, newels, hand rails, stair steps, landscaping plants (trees, shrubs, etc.), and the like, and qualities of all of these (e.g. color, texture, finish, etc.).).
Regarding claim 6:
 The method of claim 5, has all of its limitations taught by Bedikian. Bedikian further teaches  further comprising: 
 adjusting the location and orientation of the target object according to the one or more interpreted gestures (Bedikian C12 L5-12 FIG. 7 shows one implementation of leftward rotating a virtual object 602 in an augmented reality space and/or a virtual reality space using a virtual control 104 of a smart phone device 102. In FIG. 7, the virtual object 602 is responsive to gestures (e.g. combined leftward movement of the thumb and the index finger/leftward pinch) performed by the control object 112 (e.g. hand) or its portions 606 (e.g. fingers, thumb). In some implementations, the virtual object 602 includes a set of manipulators 602, 604 that act as cursors or pointers for interacting with the virtual object 602.)(Bedikian C21 L45-50 In other implementations, the AR application selects the 3D models, translates, rotates, scales, changes attributes of the virtual objects.).
Regarding claim 7:
 The method of claim 5, has all of its limitations taught by Bedikian. Bedikian further teaches  further comprising: 
 displaying a menu interface in proximity to the scaled down virtual representation of the target object, wherein the menu interface provides one or more menu options for interacting with the target object (Bedikian C35 L20-31 Controls can include imbedded controls (e.g., sliders, buttons, and other control objects in an application), or environmental level controls (e.g., windowing controls, scrolls within a window, and other controls affecting the control environment). In implementations, controls may be displayed using 2D presentations (e.g., a cursor, cross-hairs, icon, graphical representation of the control object, or other displayable object) on display screens and/or presented in 3D forms using holography, projectors or other mechanisms for creating 3D presentations, or audible (e.g., mapped to sounds, or other mechanisms for conveying audible information) and/or touchable via haptic techniques.).
 recognizing one or more user gestures in proximity to the menu interface interpreting the one or more user gestures in proximity to the menu interface as a selection of one or more of the menu options adjusting the target object in accordance with the one or more selected menu options (Bedikian C11 L26-41 some implementations, a user can manipulate the virtual control 104 using various natural interface gestures. For instance, the user can raise an arm, utter a verbal command, perform an optical command, or make different poses using hands and fingers (e.g., ‘one finger point’, ‘one finger click’, ‘two finger point’, ‘two finger click’, ‘prone one finger point’, ‘prone one finger click’, ‘prone two finger point’, ‘prone two finger click’, ‘medial one finger point’, ‘medial two finger point’) to indicate an intent to interact with the virtual control 104, which in turn manipulates the virtual object 302. In other implementations, a point and grasp gesture can be used to move the virtual control 104, verbal commands can be used to select the virtual control 104, eye movements can be used to move the virtual control 104, and blinking can indicate a selection of the virtual control 104.).
Regarding claim 9:
 The method of claim 1, has all of its limitations taught by Bedikian. Bedikian further teaches  wherein the scaled down virtual representation of the target object is a scaled down, lower resolution representation of the target object (Bedikian Fig. 9-10) since the virtual object is larger and capable of displaying greater detail and text not readable at the smaller scale.
Regarding claim 11:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 12:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 9. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedikian U.S. Patent/PG Publication 9767613 in view of Hill U.S. Patent/PG Publication 10007413.	
Regarding claim 10:
 The method of claim 1, has all of its limitations taught by Bedikian.   Bedikian does not teach  a physical target object, although the object of Bedikian is a representation of a physical object (Bedikian C11 L8-25 In FIG. 3. the virtual object 302 is a representation of planet Earth. Other implementations include the virtual object 302 representing other and/or different real world products such as furniture (chairs, couches, tables, etc.), kitchen appliances (stoves, refrigerators, dishwashers, etc.), office appliances (copy machines, fax machines, computers), consumer and business electronic devices (telephones, scanners, etc.), furnishings (pictures, wall hangings, sculpture, knick knacks, plants), fixtures (chandeliers and the like), cabinetry, shelving, floor coverings (tile, wood, carpets, rugs), wall coverings, paint colors, surface textures, countertops (laminate, granite, synthetic countertops), electrical and telecommunication jacks, audio-visual equipment, speakers, hardware (hinges, locks, door pulls, door knobs, etc.), exterior siding, decking, windows, shutters, shingles, banisters, newels, hand rails, stair steps, landscaping plants (trees, shrubs, etc.), and the like, and qualities of all of these (e.g. color, texture, finish, etc.).). In a related field of endeavor, Hill teaches: 
wherein the target object is a physical, internet connected device (Hill C14 L7-15 FIG. 4B shows one example view 400 that can be displayed to the user 101 when the garage door opener 104A and/or an associated device are selected. As shown, the user device 102 can cause the display of a graphical element 402 along with the real-world view of the garage opener 104A. In this example, the graphical element 402 includes selectable control elements that enable the user device 102 to control the garage door opener 104A.)(Hill C1 L17-25 The use of Internet-connected devices is becoming commonplace in many aspects of everyday living. Such devices enable users to control and communicate with just about anything from a remote location. For instance, Internet-connected devices can be used to control appliances, lights, thermostats, automobiles, and security systems. Many different industries have demonstrated creative ways in which Internet-connected devices can be utilized.) where the augmented message similar to the physical remote control is displayed and controls a physical internet connected device.
Therefore, it would have been obvious before the effective filing date of the claimed invention to control physical objects as taught by Hill. The rationale for doing so would have been that it is a simple substitution of a virtual object representing a real object with a real object, where Bedikian focuses extensively on the control device, which could be used to control a variety of items. Therefore it would have been obvious to combine Hill with Bedikian to obtain the invention.
Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedikian U.S. Patent/PG Publication 9767613 in view of Ebersole U.S. Patent/PG Publication 20030210228.
Regarding claim 8:
 The method of claim 1, has all of its limitations taught by Bedikian. Bedikian further teaches  wherein the scaled down virtual representation of the target object is a scaled down  (Bedikian C8 L62-65 FIG. 1 illustrates one implementation 100 of a smart phone device 102 with a virtual control 104 that can be used to manipulate a virtual object in an augmented reality space and/or a virtual reality space.).
Bedikian does not teach  a wireframe. In a related field of endeavor, Ebersole teaches:
wireframe representation of the target object (Ebersole [0124] An AR overlay, which may appear as one or more solid or opaque two-dimensional Gaussian objects (as in FIGS. 10 and 11), wireframe, or semi-transparent (fuzzy) graphic (as in FIG. 12), can be used to superimpose only pertinent information directly on a navigator's view when and where it is needed.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a wireframe as taught by Ebersole. The rationale for doing so would have been that it is a simple substitution of visual styles, where the functionality is not changed merely visual representation form, amounting to an aesthetic difference. Therefore it would have been obvious to combine Ebersole with Bedikian to obtain the invention.
Regarding claim 18:
The claim is a/an parallel version of claim 8. As such it is rejected under the same teachings.
Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616